Citation Nr: 0209731	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 16, 1999, 
for an award of service connection for left ear perforated 
ear drum, hyperplastic left mastoiditis, status post 
mastoidectomy with otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for left ear 
perforated ear drum, hyperplastic left mastoiditis, status 
post mastoidectomy with otitis media, effective from March 
16, 1999.  The veteran has appealed the effective date for 
the award to the Board, contending that it should be earlier.

A hearing was held on April 25, 2002, in Nashville, 
Tennessee, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002) and who 
is rendering the determination in this case.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
left ear disability was received by VA on March 18, 1976.

2.  Service connection for a left ear disability was denied 
in a September 1976 rating decision which the veteran did not 
appeal and which became final.  

3.  The veteran applied to reopen the claim for service 
connection for a left ear disability on March 16, 1999.

4.  The RO reopened the veteran's claim based on new and 
material evidence and granted service connection for left ear 
perforated ear drum, hyperplastic left mastoiditis, status 
post mastoidectomy with otitis media, effective March 16, 
1999.

5.  Among the new and material evidence considered in 
reopening the claim was a service department record, a "sick 
slip" dated in 1955, and this item of evidence placed the 
positive and negative evidence in approximate balance, 
thereby allowing the claim for service connection to be 
granted by resolving the benefit of the doubt in favor of the 
veteran.


CONCLUSION OF LAW

An effective date earlier than March 16, 1999, specifically, 
March 18, 1976, for an award of service connection for left 
ear perforated ear drum, hyperplastic left mastoiditis, 
status post mastoidectomy with otitis media, is warranted in 
this case.  38 C.F.R. §§ 3.156(c), 3.400(q)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from September 1954 to 
April 1955.  He filed his original claim for service 
connection for a disability of the left ear on March 18, 
1976.  At that time, it was determined that his service 
medical records were unavailable.  The veteran alleged that 
he was treated for his ear disorder in service by a Major 
Davis and that he was given a medical discharge for an ear 
disability.  A note from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, reflected that a search 
for sick reports had been conducted and there were no remarks 
pertaining to sick call or hospital records.  It was further 
noted that it appeared that the ear problem was discovered at 
the time of the final physical examination which, like the 
entrance examination report, could not be reconstructed.  The 
RO denied the veteran's claim in a September 1976 rating 
decision which the veteran did not appeal.

On March 16, 1999, the veteran applied to reopen his claim 
for service connection for a left ear disability.  Among the 
evidence submitted to reopen the claim, was a copy of a sick 
slip, dated in 1955, from an ENT (ear, nose, and throat) 
clinic, written and signed by Major Allen J. Davis, Medical 
Corps, stating that the veteran should perform no duties in 
inclement weather and no exposure to loud noises until his 
discharge under AR-600-450-10.  Based on this and other 
evidence submitted, the RO reopened the claim in a July 2000 
rating decision and granted service connection for left ear 
perforated ear drum, hyperplastic left mastoiditis, status 
post mastoidectomy with otitis media, noting that the Army 
Regulation number shown on the sick slip was also shown on 
the veteran's DD Form 214 and indicated that he was released 
from service for a physical disability.  The RO assigned a 10 
percent rating for the left ear disorder and assigned an 
effective date for the award of service connection of March 
16, 1999, the date of receipt of the veteran's application to 
reopen the claim.

The veteran has appealed the effective date for the award to 
the Board, contending that it should be earlier.  
Specifically, he has contended in his notice of disagreement, 
VA Form 9, and testimony before the Board at the April 2002 
hearing, that he is appealing for his "back pay" which he 
feels should have been awarded from the date of his original 
claim, i.e., March 18, 1976.  Thus, the veteran appears to 
want the Board to assign an earlier effective date not only 
for the award of service connection for his ear disability 
but also for the 10 percent rating which the RO assigned for 
that disability which entitles him to VA compensation.


Analysis.

The veteran did not appeal the September 1976 rating decision 
denying his claim for service connection for a left ear 
disability and that decision became final.  38 U.S.C.A. 
§ 7105(c).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Generally speaking, where a claim which has been previously 
denied by a final decision is reopened based on new and 
material evidence and the benefit allowed, the effective date 
assigned for the award of the benefit is date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (q)(1), (r).  
However, the VA regulation pertaining to new and material 
evidence provides, 

(c)  Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs. . .  The 
retroactive evaluation of disability 
resulting from disease or injury 
subsequently service connected on the 
basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.

38 C.F.R. § 3.156(c) (2001).  In addition, VA regulations 
pertaining to the effective date assigned where a claim is 
reopened based on service department records provides,

(2)  Service department records.  To 
agree with evaluation (since it is 
considered these records were lost or 
mislaid) or date of receipt of claim on 
which prior evaluation was made, 
whichever is later, subject to rules on 
original claims filed within 1 year after 
separation from service.

38 C.F.R. § 3.400(q)(2).

Although other evidence was considered in granting service 
connection in this case, it is clear that the RO considered 
the sick slip from Major Davis as the item of evidence that 
placed the positive evidence (the evidence favorable to the 
claim or tending to show that the claim should be granted) 
and negative evidence (the evidence not favorable and tending 
show that the claim should not be granted) in the case in 
approximate balance.  Specifically, the RO indicated in the 
rating decision that without that sick slip, "a reasonable 
doubt could not have been resolved in favor of the veteran."  
Where there is an approximate balance of positive and 
negative evidence in a case, the benefit of the doubt is 
given to the veteran.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002).

The sick slip appears to meet the definition in 3.156(c) of 
an official service department record which had been 
misplaced and then was located and forwarded to VA.  
Concerning this, the veteran testified at the April 2002 
hearing before the Board that he brought the sick slip home 
with him when he was discharged from service but that he did 
not know where it was when he applied for service connection 
in 1976, and when he found it in 1999, he filed his 
application to reopen his claim.

Thus, the remaining question is whether a retroactive date 
for the award of service connection is warranted under the 
provisions of section 3.156(c) and 3.400(q)(2).  Although 
both provisions speak of a retroactive effective date only 
for the "evaluation" or "rating" assigned, it logically 
follows from this that a retroactive effective date may also 
be assigned for an award of service connection for a 
disability because no rating or evaluation for compensation 
purposes may be assigned for a disability prior to the 
establishment of service connection for that disability.  
Moreover, VA has long treated these provisions as allowing 
for a retroactive effective date for an "award of 
benefits," including the benefit of service connection, to 
the date of the original claim where that claim is reopened 
based on service department reports.  Spencer v. Brown, 4 
Vet. App. 283, 293 (1993); see also VAR 1201(F) (October 28, 
1954) (noting Par. 15, letter 1-28-48 which stated that, as 
to the correct effective date in awarding disability 
compensation benefits based upon supplemental service 
records, "[t]he procedure outlined in . . . R & PR-1201(F) 
is for consideration and appropriate application whether the 
question involves the grant of service connection from a 
disallowed status or an increased retroactive rating for the 
service incurred disease or injury. . . .").  Accordingly, 
the Board concludes that, because the claim for service 
connection for the left ear disability was reopened and 
allowed based on a service department record, an effective 
date earlier than March 16, 1999, is warranted in this case 
under the provisions of 38 C.F.R. §§ 3.156(c), 3.400(q)(2).  
The effective date for service connection should be the date 
of receipt of the veteran's original claim for the left ear 
disability, namely, March 18, 1976.

Although the veteran has indicated that he feels his "back 
pay" should have been awarded from the date of his original 
claim, i.e., March 18, 1976, thus appearing to want the Board 
to assign an earlier effective date not only for the award of 
service connection for his ear disability but also for the 10 
percent rating assigned for that disability, the Board may 
not decide what rating is warranted for the period prior to 
March 1999 since that determination has not been addressed by 
the RO in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Rating issues are separate from 
service connection issues, and the effective date of an award 
for service connection is a separate issue from the effective 
date for an award of a specific rating.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Meeks v. West, 216 
F.3d 1363, 1366 (Fed. Cir. 2000) (noting that veteran 
conflated what are in fact two distinct issues, involving 
separate inquiries:  the determination of the date from which 
an award is effective, and the quantum of the award to which 
a veteran is entitled).  Because the RO has not yet 
adjudicated the level of disability for compensation purposes 
during the period between March 1976 and March 1999, such a 
matter cannot yet be before the Board on appeal.  See 
generally, 38 U.S.C. § 7105 (filing of notice of disagreement 
and appeal).  The Board intimates no opinion as to the rating 
or ratings that should be assigned for the period prior to 
March 1999 but directs the attention of the veteran and the 
RO to Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 2000), 
concerning retroactive ratings in claims such as this one, 
for additional explanation of the Board's lack of 
jurisdiction to decide the matter of the retroactive rating 
in the first instance.


ORDER

An effective date earlier than March 16, 1999, specifically, 
March 18, 1976, for an award of service connection for left 
ear perforated ear drum, hyperplastic left mastoiditis, 
status post mastoidectomy with otitis media, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

